Citation Nr: 0216592	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  02-03 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from January 1985 to 
January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for a 
disability rating in excess of 10 percent for his service-
connected bilateral hearing loss.  The veteran filed a timely 
appeal to this adverse determination.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The average pure tone decibel losses and speech 
discrimination percentages from the September 2000 VA 
audiometric testing convert to Roman numeral designations set 
forth in 38 C.F.R. § 4.85, Table VI as level I hearing in the 
right ear and level XI hearing in the left ear; the Roman 
numeral designation for the left ear is identical when 
considered under 38 C.F.R. § 4.85, Table VIA.

3.  The average pure tone decibel losses and speech 
discrimination percentages from the April 2002 VA audiometric 
testing convert to Roman numeral designations set forth in 38 
C.F.R. § 4.85, Table VI as level I hearing in the right ear 
and level XI hearing in the left ear; the Roman numeral 
designation for the left ear is identical when considered 
under 38 C.F.R. § 4.85, Table VIA.






CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.321, 4.1-4.3, 4.7 (2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2002); 38 C.F.R. § 4.86(a) (effective 
June 10, 1999); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his or her representative of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, as well as notice of the specific 
legal criteria necessary to substantiate his claim.  The 
Board concludes that discussions as contained in the initial 
rating decision dated in November 2000, in the statement of 
the case (SOC) issued in March 2002, and in correspondence to 
the veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in the SOC issued to the 
veteran in March 2002, the RO provided the veteran with 
detailed information about the new rights provided under the 
VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim for an increased 
rating for his bilateral hearing loss, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
Indeed, in April 2002 the veteran sent to the Board, via 
facsimile transmission, the results of VA audiometric testing 
conducted the previous day in an effort to indicate the most 
recent results possible.  As the RO has completely developed 
the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  The Board concludes that VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, the results 
of VA audiological testing conducted in March 1994, May 1995, 
September 2000 and April 2002, and several personal 
statements made by the veteran in support of his claim.  The 
RO has obtained all pertinent records regarding the issue on 
appeal and is not aware of any additional relevant evidence 
which is available in connection with this appeal.  All 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 500, 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability for service 
connected hearing loss, the rating schedule has established 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85(h), Table VI (2002).  The 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992); 38 C.F.R. § 4.85(h), Table VII (2002).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities, as 
included in 38 C.F.R. §§ 4.85-4.87 (1999).  See 64 Fed. Reg. 
25202- 25210 (1999).  As the veteran filed his claim for an 
increased rating for his bilateral hearing loss after that 
date, these revised regulations are for application in the 
veteran's claim and he was advised of the rating criteria in 
the statement of the case provided to him in March 2002.  

Under the regulations in effect at all times relevant to the 
veteran's appeal, an examination for hearing impairment must 
be conducted by a state-licensed audiologist and must include 
a controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test, as it was in this case.  
Examinations are to be conducted without the use of hearing 
aids. 

In addition, under the newly-created provisions of 38 C.F.R. 
§ 4.86(a), when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

In September 2000, the veteran underwent a VA audiological 
examination.  The results of this examination showed the 
veteran's pure tone thresholds, in decibels, to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
05
45
55
LEFT
120
-
-
-
-

Pure tone threshold levels averaged 29 decibels for the right 
ear and zero decibels (no response) for the left ear.  Speech 
audiometry testing using the Maryland CNC word list revealed 
speech recognition ability of 94 percent in the right ear and 
of zero percent in the left ear.  As indicated in prior 
evidence contained in the veteran's claims file, he has 
profound hearing loss in the left ear, resulting in no usable 
hearing in his left ear and no ability to understand speech 
in that ear.  As a result, no usable testing results for that 
ear could be obtained.  Therefore, the Board shall apply the 
highest level available for the left ear, level XI, which is 
used in cases of profound deafness.  Applying 38 C.F.R. 
§ 4.85, Table VI to the results of this testing results in 
level I hearing in the right ear and level XI hearing in the 
left ear.  However, as these test results meet the criteria 
of an exceptional pattern of hearing impairment in the left 
ear, the Board has also applied 38 C.F.R. § 4.85, Table VIA 
to the results of this testing for the left ear, to determine 
which table would result in a higher rating.  Applying 38 
C.F.R. § 4.85, Table VIA to the results of this testing again 
results in level XI hearing in the left ear.  As the Roman 
numeral designation for hearing impairment is identical for 
the left ear under Table VI and Table VIA, either designation 
is for application.  Applying the percentage evaluations for 
hearing impairment found in Table VII, level I hearing in the 
right ear and level XI hearing in the left ear warrants a 10 
percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

In April 2002, the veteran underwent another VA audiological 
examination.  The results of this examination showed the 
veteran's pure tone thresholds, in decibels, to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
10
15
55
65
LEFT
-
-
-
-
-

Pure tone threshold levels averaged 36 decibels for the right 
ear and zero decibels (no response) for the left ear.  Speech 
audiometry testing using the Maryland CNC word list revealed 
speech recognition ability of 96 percent in the right ear and 
of zero percent in the left ear.  Applying 38 C.F.R. § 4.85, 
Table VI to the results of this testing again results in 
level I hearing in the right ear and level XI hearing in the 
left ear.  However, as these test results again meet the 
criteria of an exceptional pattern of hearing impairment in 
the left ear, the Board has also applied 38 C.F.R. § 4.85, 
Table VIA to the results of this testing, to determine which 
table would result in a higher rating.  Once again, applying 
38 C.F.R. § 4.85, Table VIA to the results of this testing 
results in level XI hearing in the left ear.  As the Roman 
numeral designation for hearing impairment in the left ear is 
again identical under both Tables, either designation may be 
used.  Applying the percentage evaluations for hearing 
impairment found in Table VII, level I hearing in the right 
ear and level XI hearing in the left ear again warrants a 10 
percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Based on these testing results, the Board finds that a 10 
percent rating is the maximum rating warranted for the 
veteran's bilateral hearing loss.  In making this 
determination, the Board has considered the previous evidence 
of record since the veteran's separation from service, 
including the results of prior VA audiometric testing 
conducted in March 1994 and in May 1995.  Such evidence is 
consistent with the hearing acuity reflected on the most 
recent VA examinations in September 2000 and April 2002.  The 
Board has also considered the veteran's contention that his 
hearing loss has recently increased in severity because he 
has been forced to use a hearing aid in the right ear, and 
the 10 percent rating in effect does not adequately reflect 
the severity of his hearing loss.  Although the veteran's 
contention is credible, it may not serve to establish 
entitlement to a higher rating for hearing loss because 
"...disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. at 349.  
Here, such mechanical application establishes that a 10 
percent rating is warranted.  In addition, the evaluation of 
hearing loss is based on the level of hearing acuity without 
the use of hearing aides.

In reaching the foregoing decision to deny an increased 
rating for the veteran's bilateral hearing loss, the Board 
has also given consideration to the application of 38 C.F.R. 
§ 3.321(b)(1) (2002), as considered by the RO.  In this 
regard, however, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  The 
current evidence of record does not demonstrate, nor has it 
been contended, that this disability has resulted in frequent 
periods of hospitalization.  Moreover, while this disability 
may have an adverse effect upon employment, it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  Accordingly, with the lack of evidence 
showing unusual disability not contemplated by the Rating 
Schedule, the Board concludes that a grant of an increased 
evaluation under 38 C.F.R. § 3.321(b)(1) is not warranted. 


ORDER

A disability rating in excess of 10 percent for bilateral 
hearing loss is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

